United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 97-3957
                                    ___________

RTC Mortgage Trust 1994-N2, a       *
Delaware Business Trust,            *
                                    *
             Appellee               *
                                    * Appeal from the United States
       v.                           * District Court for the
                                    * Western District of Missouri.
Myron W. Haith; Richard Brock;      *
Stuart Kahn,                        *
                                    * [UNPUBLISHED]
             Appellants,            *
                                    *
Joseph Haith,                       *
                                    *
             Garnishee.             *
                               ___________

                          Submitted: December 8, 1998
                              Filed: December 31, 1998
                                   ___________

Before HANSEN, ROSS and MURPHY, Circuit Judges.
                           ___________

PER CURIAM.

       Myron Haith, Richard Brock, and Stuart Kahn appeal from the district court’s1
denial of their Federal Rule of Civil Procedure 60(b) motion. After carefully reviewing


      1
        The Honorable Ortrie D. Smith, United States District Judge for the Western
District of Missouri.
the record and the parties’ submissions, we conclude the district court did not abuse its
discretion. Accordingly, we affirm. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-